Citation Nr: 1121847	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-033 02A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  His case is on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been submitted to reopen the claim for service connection for a body rash (skin disorder). 

In a September 2008 decision, the Board also found that new and material evidence had not been submitted to reopen the claim for service connection for a skin disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 decision, Court reversed the Board's decision by finding that new and material evidence has been submitted to reopen the claim.  The Court then remanded the case so that the Board can consider the claim on the merits.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Before the Board can adjudicate the claim on the merits, however, the case must be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the claim for service connection for a skin disorder.  This development includes obtaining outstanding treatment records and scheduling the Veteran for a VA compensation examination to determine whether his current skin disorder is related to service.  

The record indicates that VA medical records may be available which have not been associated with the claims file.  The claims file contains treatment records from the VA Medical Center in Los Angeles, California, until November 2004, as well as from the VA Medical Center in Dallas, Texas, until April 2006.  These records therefore need to be updated, since it is probable that he has received ongoing treatment at both facilities since November 2004 and April 2006 respectively.  The RO/AMC should also ask the Veteran to identify any outstanding private treatment records so that they may be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); See also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's (AOJ's)] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.").

The Veteran should also be afforded a VA examination to determine whether his current skin disorder is related to service.  This is required because there is evidence of a current skin disorder, evidence that he was treated for skin problems in service, but no medical opinion discussing a possible nexus or relationship between his current skin disorder and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The service treatment records (STRs) reflect that he was treated on multiple occasions for a skin disorder while serving on active duty.  Specifically, in April 1966, he was treated for chronic contact dermatitis on both eyelids.  Additionally, while a treatment note from June 1966 indicates that the rash on his eyelids had resolved, he developed small sebaceous cysts on his eyelids shortly thereafter.  He also sought treatment for a rash in his groin area in September 1966.  This rash, diagnosed as wool dermatitis, apparently continued throughout the remainder of his active duty service, although no skin disorder of any sort was observed at the time of his separation physical examination in July 1967. 

There is no documented evidence of a skin disorder after service until June 1996 when he was diagnosed with eczematous dermatitis on his scalp.  Also significant is that a skin disorder on his groin was not diagnosed again until May 2001.  He has since received periodic treatment for these skin disorders, so he apparently went almost 30 years without any documented treatment for a skin disorder after his separation from active duty in September 1967.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In light of these findings, a VA examination would be helpful to determine whether his current skin disorder is related to service.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In doing so, the examiner should consider the Veteran's treatment in service for various skin disorders, the post-service treatment records showing treatment for skin disorders many years later, and the Veteran's statements concerning his skin disorders.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

It also is worth noting that the Veteran has submitted additional relevant evidence since the claim was last adjudicated in December 2006, which the RO/AMC has not had the opportunity to consider in the first instance.  The Veteran did not waive his right to have the RO/AMC initially consider this additional evidence, and since this case is being remanded for the other reasons mentioned, the RO/AMC should consider this additional evidence when readjudicating his claim.  See 38 C.F.R.     §§ 19.31, 19.37, 20.800, 20.1304(c) (2009); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Los Angeles VA Medical Center and request all outstanding medical records pertaining to the Veteran from 2004 to the present, as well as the Dallas VA Medical Center and request all outstanding medical records from 2006 to the present.  If these records are unavailable or the search for these records otherwise yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2).

2.  Contact the Veteran and request that he provide the names and addresses of all private health care providers who have treated his skin disorder.  After obtaining any required releases, obtain all outstanding records that he identifies.  If any requested records are unavailable or the search for any such records otherwise yields negative results and further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(1).

3.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any skin disorder, preferably during an active phase of the disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify any and all skin disorders present.  With respect to each identified skin disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in service, or is otherwise etiologically related to his active service.  In doing to, please discuss the service treatment records showing treatment for skin disorders in service, the post-service treatment records showing treatment for skin disorders many years after service, and the Veteran's own statements concerning his skin disorders. 

The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.  

4.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the record to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


